Case 3:18-cv-14862-AET-ZNQ Document 39-1 Filed 12/12/19 Page 1 of 17 PageID: 477




                         EXHIBIT 1
Case 3:18-cv-14862-AET-ZNQ Document 39-1 Filed 12/12/19 Page 2 of 17 PageID: 478



                                    BEVELOCK & FISHER LLC
                                           Attorneys at Law
                                   ______________________________
  Gregory J. Bevelock, Esq.                                                      Charles M. Fisher, Esq.
  Tel: (973) 845-2999                 14 Main Street, Suite 200                      Tel: (973) 845-2998
  gbevelock@bevelocklaw.com              Madison, NJ 07940                     cfisher@bevelocklaw.com
                                        www.bevelocklaw.com
  Fax: (973) 845-2797
                                   ______________________________

                                                November 14, 2019

 By E-Mail
 Wayne E. Pinkstone, Esq.
 Fox Rothschild LLP
 Princeton Pike Corporate Center
 997 Lenox Drive
 Lawrenceville, NJ, 08648-2311

         Re:      Rabbi Philip Lefkowitz et al. Westlake Master Ass’n Inc. et al.
                  Civil Action No. 18-14682 (AET)(ZNQ)

 Dear Wayne:

         I am writing with respect to deficiencies in Defendants’ responses to Plaintiffs’ First Set
 of Requests to the Production of Documents (“RFP”) and First Set of Interrogatories
 (“Interrogatories”).

          Given that the Defendants’ responses were served three days ago, on November 11, 2019,
 this letter is not intended to be a full explication of all deficiencies Defendants’ responses and
 Plaintiffs reserve the right to address any further deficiencies, if necessary, after a full review of
 Defendants’ responses and document production. There are, however, three categories of
 requests for documents and information that Defendants wrongfully refused to answer at all and
 these are the subject of this letter.

         A.       Documents Relating to Orthodox Jews

        In their RFPS, Plaintiffs requested the following category of documents: (i) all
 documents relating to Orthodox Jews (RFP No. 53 to Westlake; RFP No. 34 to the Individual
 Defendants); (ii) all documents relating to Orthodox Jews moving to Westlake, Jackson,
 Lakewood or Ocean County (RFP No. 54 to Westlake; RFP No. 35 to the Individual
 Defendants); and (iii) all documents reflecting communications by the defendant and any other
 person relating to Orthodox Jews moving to Westlake, Jackson, Lakewood, or Ocean County
 (RFP No. 55 to Westlake; RFP No. 36 to the Individual Defendants).

        Defendants flatly refuse to provide any documents responsive to these requests, relying
 on a host of objections, all of which are meritless. Defendants claim that these requests are
Case 3:18-cv-14862-AET-ZNQ Document 39-1 Filed 12/12/19 Page 3 of 17 PageID: 479

                                                                                  November 14, 2019
                                                                                           Page | 2

 excessive and harassing; overly broad, unduly burdensome and not proportional to the needs of
 the case; call for the production of irrelevant information and are not reasonably calculated to
 lead to the discovery of admissible evidence; and are vague and ambiguous.

         These objections are improper. Whether Defendants discriminated against Plaintiffs
 because they are Orthodox Jews, when, for example, they denied Plaintiffs’ requests for
 modified sukkah and denied Plaintiffs’ requests regarding the gate so that, among other things,
 Plaintiffs could attend a prayer meeting in the neighborhood on the side of the gate, is central to
 this case. The requested documents are directly related to these issues and should be produced.
 Moreover, contrary to Defendants’ assertions, the requests are not harassing or excessive, nor
 overly broad or unduly burdensome.

        Accordingly, please immediately supplement Defendants’ document production with the
 requested documents.

        B.      Documents & Information Relating to the Residential Purposes Amendment

          Plaintiffs also requested documents and information relating to the Association’s adoption in
 July 2017 of the “Residential Purposes Amendment,” as that term is defined by Plaintiffs RFPs and
 Interrogatories. Specifically, the RFPs sought (i) all documents relating to the Residential Purposes
 Amendment (RFP No. 56 to Westlake; RFP No. 37 to the Individual Defendants); (ii) all documents
 reflecting the Association’s reasons for adopting the Residential Purposes Amendment (RFP No. 58
 to Westlake; RFP No. 37 to the Individual Defendants); and (iii) all documents relating to Defendants’
 reviews and/or evaluations of the Residential Purposes Amendment (RFP No. 57 to Westlake; RFP
 No. 39 to the Individual Defendants). Plaintiffs also served an interrogatory asking for the facts,
 circumstances, analyses and reasons underlying the Association’s adoption of the Residential
 Purposes Amendment (Interrogatory No. 7 to Westlake; Interrogatory No. 5 to the Individual
 Defendants).

         Defendants also flatly refuse to provide any documents or information responsive to these
 discovery requests. As with the Requests regarding Orthodox Jews, Defendants assert various
 objections all of which are baseless, including that the requests are somehow excessive and harassing;
 overly broad, unduly burdensome and not proportional to the needs of the case; calls for the
 production of irrelevant information and are not reasonably calculated to lead to the discovery of
 admissible evidence. Defendants also claim that the documents and information need not be provided
 because Plaintiffs “have not made any allegations or asserted any claims regarding or related to the
 Residential Purposes Amendment.”

         These objections are improper. Requests for information and documents relating to the
 Association’s adoption of the Residential Purposes Amendment are reasonably calculated to the
 discovery of admissible evidence, including without limitation whether Defendants are discriminating
 against the Lefkowitzes because they are Orthodox Jews. The Residential Purposes Amendment
 provides that “No Home shall be used for any purpose other than as a private, single family residence.
 It may only be used for residential purposes.” It defines “residential purposes” to mean “used solely
 as a place to live. Holding or conducting regular meetings, presentations, assemblies, or other
Case 3:18-cv-14862-AET-ZNQ Document 39-1 Filed 12/12/19 Page 4 of 17 PageID: 480

                                                                                 November 14, 2019
                                                                                          Page | 3

 gatherings to which members of the public are invited, shall not constitute a residential purpose and
 are prohibited. For purposes of this restriction ‘members of the public’ shall mean individuals other
 than personal friends and members of a resident’s family.”

          If, as we suspect, the Residential Purposes Amendment was adopted with the intent to prevent
 Orthodox Jews – i.e., Rabbi Lefkowitz and any other Orthodox Jew who moves to Westlake in the
 future – from conducting prayer meetings in their homes, then documents and information relating to
 that Amendment are relevant to Defendants’ discrimination against the Lefkowitzes based on their
 Orthodox Jewish faith. Orthodox Jews holding prayer meetings in Jackson and Lakewood have been
 harassed and discriminated against, as evidenced by the attached newspaper article (Exhibit A) and
 the Consent Order in Rabbi David Slomovitz v. The Enclave at Fairways Homeowners Assoc., Inc.,
 Civil No. 3:18-16190 (FLW)(TJB) (see ¶2, providing that the HOA “shall permanently cease and
 desist from taking any action against Orthodox Jewish homeowners for conducting prayer gatherings
 in their homes”) (Exhibit B).

         Accordingly, please immediately supplement Defendants’ document production and
 interrogatory responses with the requested documents and information.

        C.      Documents Relating to Requests for Accommodations/Modifications Based on
                Handicap or Religion.

         Plaintiffs asked Westlake to produce documents relating to requests for accommodations or
 modifications on the basis of handicap or religion by any resident of Westlake (RFP No. 9 to
 Westlake). Defendants refused to produce any documents in response to this Request claiming that it
 seeks documents that are not relevant and is not reasonably calculated to lead to the discovery of
 admissible evidence. Defendants also claim that it is vague, ambiguous, unduly burdensome and not
 proportional to the needs of the case.

         How Defendants evaluate claims for accommodations and modifications based on
 handicaps and religion, what standards they use, and whether Plaintiffs have been treated differently
 are plainly relevant to this case and whether Defendants have discriminated against Plaintiffs.

        Accordingly, please immediately supplement Defendants’ document production with the
 requested documents.

                                       Very truly yours,

                                       BEVELOCK & FISHER LLC

                                       _________________________
                                       Gregory J. Bevelock

 Attachments
 c: Rabbi Philip Lefkowitz
Case 3:18-cv-14862-AET-ZNQ Document 39-1 Filed 12/12/19 Page 5 of 17 PageID: 481




                   EXHIBIT A
Jackson held Sabbath 'stake out' of Orthodox Jews, lawsuit states                                https://www.app.com/story/news/local/communitychange/2018/01/24/ja...
                Case 3:18-cv-14862-AET-ZNQ Document 39-1 Filed 12/12/19 Page 6 of 17 PageID: 482




                   Mike Davis, @byMikeDavis   Published 5:00 a.m. ET Jan. 24, 2018 | Updated 3:44 p.m. ET Jan. 24, 2018



                                                     JACKSON - A religious gathering of Orthodox Jews was the subject of a "stake out" urged by a township
                                                     council member, according to a lawsuit filed this month.

                                                     In the lawsuit, Pitney Lane resident Isaac Tawil alleges that Council Vice President Rob Nixon prompted
                                                     township code enforcement officers to observe Sabbath prayer services at his home on Friday nights, an
                                                     activity he described as harassment.


                   (Photo: David Gard)               "The repeated presence of these officers had a chilling effect, was intimidating and became a form of
                                                     harassment," Tawil's lawsuit states. "Mr. Tawil was being denied his right to pray at his home by the actions of
         the Jackson Township code enforcement."

         MORE: Jackson subject of federal, state investigations into discrimination (/story/news/crime/jersey-mayhem/2017/12/14/justice-department-
         jackson-discrimination-orthodox-jewish/951696001/)

         On the Sabbath, Orthodox Jewish law prohibits the operation of any machinery or turning on or off electricity – including driving a car, even if it is to and
         from religious services. Since many Orthodox Jews in Jackson do not live within walking distance of the synagogues in Lakewood, they hold prayer
         services at individual homes.

         The services at his Pitney Lane home lasted about one hour on Friday nights, about two hours and 30 minutes on Saturday mornings and about 20
         minutes on Saturday evenings, Tawil's lawsuit states.

         Over the last two years, various complaints were filed with the township over such prayer services. To many longtime Jackson residents, the prayer
         services are another example of the township's changing culture as its Orthodox Jewish community grows.

         In June 2016, Nixon – serving as council president at the time – emailed code compliance supervisor Ken Pieslak to observe Tawil's home, noting "14
         cars in the driveway.

         "I'd appreciate if we could keep on top of this to ensure everything going on is compliant with our code," Nixon said, according to township
         emails released by local watchdog site JacksonLeaks.com (https://jacksonleaks.com/2017/11/23/private-eyes/).

         RELATED: Jackson anti-Semitism investigation looks at residents' emails (/story/news/local/communitychange/2018/01/08/jackson-eruv-
         dormitory-ban-ordinance-investigation/997101001/)

         Reached by phone Tuesday evening, Nixon said he was not familiar with the lawsuit and declined to comment.

         According to public records, the stakeouts were routinely criticized or outright discouraged. Pieslak repeatedly informed officials that there were no
         violations at Tawil's home or others targeted for observation: The large groups of people did not gather "on a regular basis" nor were there any noise
         complaints.

                                                                                       L00342
1 of 2                                                                                                                                                   5/16/2019, 4:59 PM
Jackson held Sabbath 'stake out' of Orthodox Jews, lawsuit states                        https://www.app.com/story/news/local/communitychange/2018/01/24/ja...
                Case 3:18-cv-14862-AET-ZNQ Document 39-1 Filed 12/12/19 Page 7 of 17 PageID: 483
         And since it's a single-family home, there was no code violation for maximum occupancy, Pieslak said.

                                                  Township business administrator Helene Schlegel criticized the stakeouts in a September 2016 email: "We are
                                                  wasting valuable time and money checking every complaint that comes in. We can't keep chasing ghosts. It's the
                                                  same people and addresses every week," she said.

                                                  "I know that the possible shuls are a serious issue but the other issues are life-threatening."

                                                  Over the last two years, a series of issues brought to township council members have highlighted increased
                                                  tensions between Jackson's growing Orthodox Jewish community and longtime residents who have pushed back
                                                  against a changing culture — how local residents engage and interact with each other, and worship, too.

                  Buy Photo
                                                  In 2017, the battles centered around the township's council decision to ban construction of schools and
                  Jackson Council President Rob   dormitories (/story/news/local/communitychange/2017/03/16/jackson-lakewood-orthodox-dormitories/99253236/)
                  Nixon (Photo: File photo)       throughout most of the town.

         And in September, a minor ordinance change stopped an Orthodox Jewish group from constructing an "eruv," (/story/news/local/communitychange
         /2017/09/13/eruv-orthodox-jewish-lakewood-jackson-mahwah/661573001/) a wire boundary affixed to utility poles, but reversed its decision (/story
         /news/local/communitychange/2017/12/12/jackson-eruv-orthodox-jews-anti-semitism-lawsuit-lakewood/943681001/)in December amid charges the
         change was spurred by religious discrimination.

         Mike Davis; @byMikeDavis: 732-643-4223; mdavis@gannettnj.com


                 Don't miss a thing

                                            Download our apps & get alerts for local news, weather, traffic,
                                            more. Search "Asbury Park Press" in app store or use these links
                                            on your device: iPhone app (https://itunes.apple.com/us/app
                                            /asbury-park-press/id514649656?mt=8#) | Android app
                                            (https://play.google.com/store
                  /apps/details?id=com.gannett.local.library.news.app) | iPad app (https://itunes.apple.com
                  /us/app/asbury-park-press-for-ipad/id600068887?mt=8#). Subscribe for full access.
                  (http://offers.app.com/WNE)Follow us on Facebook (https://www.facebook.com
                  /asburyparkpress)




         Read or Share this story: http://on.app.com/2G7SZrc




                                                                                 L00343
2 of 2                                                                                                                                              5/16/2019, 4:59 PM
Case 3:18-cv-14862-AET-ZNQ Document 39-1 Filed 12/12/19 Page 8 of 17 PageID: 484




                   EXHIBIT B
Case
 Case3:18-cv-14862-AET-ZNQ
       3:18-cv-16910-FLW-TJB Document
                              Document39-1
                                       14 Filed
                                           Filed02/06/19
                                                12/12/19 Page
                                                         Page19of
                                                               of917
                                                                   PageID:
                                                                     PageID:
                                                                           136
                                                                             485



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


    RABBI DAVID $LOMOVITZ, NATHAN
    FRANKEL, EDWARD HANDLER,
    SAMUEL LANDY, MIRIAM LEVITZ,
    HARRY LIEBER, DAVID REICH,
    ABRAHAM TAUBER, and MORRIS                                   Civil No. 3:18-cv-16910
    WALDMAN,
                      Plaintiffs,
                                                                 CONSENT ORDER
                             V.


    THE ENCLAVE AT FAIRWAYS
    HOMEOWNERS ASSOCIATION, INC., a
    New Jersey Domestic Corporation,

                                  Defendant.




           THIS MATTER having been brought before the Court on the Complaint of Plaintiffs,

  RABBI DAVID SLOMOVITZ, NATHAN FRANKEL, EDWARD HANDLER, SAMUEL

  LANDY, MIRIAM LEVITZ, HARRY LIEBER, DAVID REICH, ABRAHAM TAUBER, and

  MORRIS         WALDMAN          against   the   Defendant,    THE    ENCLAVE       AT    FAIRWAYS

  HOMEOWNERS ASSOCIATION, INC. pursuant to the provisions of the Fair Housing Act, 42

  U.S.C.   §   3601, et seq. (“FHA”), 42 U.S.C.    §   1982, the New Jersey Constitution’s protection of

  religious exercise, the New Jersey Law Against Discrimination (“LAD”), and the Planned Real

  Estate Development Full Disclosure Act, N.J. Stat. Ann. 45:22a-21, et seq. (“PREFDA”), to

  redress violations of their civil rights by the Defendant; and

           WHEREAS Plaintiffs are all owners in fee simple of real property located in the Enclave

  at Fairways community in Lakewood, New Jersey; and

           WHEREAS the Defendant is the homeowners’ association organized pursuant to the laws



                                                        1
Case
  Case
     3:18-cv-14862-AET-ZNQ
       3:18-cv-16910-FLW-TJBDocument
                             Document39-1
                                       14 Filed 12/12/19
                                                02/06/19 Page 10
                                                              2 ofof917
                                                                      PageID:
                                                                        PageID:
                                                                              137
                                                                                486



   of the State of New Jersey for the Enclave at Fairways community located in Lakewood, New

   Jersey; and

            WHEREAS on December 6, 2018, Plaintiffs filed a multi-count complaint against the

   Defendant in this Court alleging violations of the Fair Housing Act, 42 U.S.C.             §   3601, et seq.

   (“FHA”), 42 U.S.C.       §   1982, the New Jersey constitution’s protection of religious exercise, the

   New Jersey Law Against Discrimination (“LAD”), and the Planned Real Estate Development Full

   Disclosure Act, N.J. Stat. Ann. 45:22a-21, et seq. (“PREFDA”) and a Motion for a Temporary

   Restraining Order seeking certain relief and

            WHEREAS on December 12, 2018, the parties appeared before the Court with respect to

   the Plaintiffs’ Motion for a Temporary Restraining Order; and

            WHEREAS, Defendant denies all liability for the claims asserted by Plaintiffs; and

            WHEREAS, the Parties desire to resolve the Action without further litigation and to settle,

   fully and finally, any and all claims among them; and

            WHEREAS, this Court has jurisdiction over the subject matter of this case pursuant to 22

   U.S.C.    §   1331, 1343(3), (4), and 42 U.S.C.   §   3613(a), etseq. and over Plaintiffs’ request for

   declaratory relief pursuant to 28 U.S.C.     § 2201      and 2202; and

             WHEREAS, this Court has supplemental jurisdiction over all state law claims under 28

   U.S.C.    §   1367(a); and

             WHEREAS, this Court has personal jurisdiction over Defendant; and

             WHEREAS, venue is proper in this District;

   IT IS on this 1’t this day of February 2019, ORDERED, ADJUDGED and DECREED as

   follows:




                                                            2
Case
  Case
     3:18-cv-14862-AET-ZNQ
       3:18-cv-16910-FLW-TJBDocument
                             Document39-1
                                       14 Filed 12/12/19
                                                02/06/19 Page 11
                                                              3 ofof917
                                                                      PageID:
                                                                        PageID:
                                                                              138
                                                                                487



                    The Defendant, THE ENCLAVE AT THE FAIRWAYS HOMEOWNERS

  ASSOCIATION, [NC., shall permanently unlock and leave open the Damiano Way pedestrian

   gate as follows:

              a. On Fridays, from one (1) hour before sunset until 12:00 a.m. midnight.

              b. On Saturdays, from 4:00 a.m. until two (2) hours after sunset.

              c. Except as set forth in sub-section (d) immediately below, on Jewish Holy Days

                    from one (1) hour before sunset until 12:00 a.m. midnight on the day prior to the

                    first day of the holiday, from 4:00 a.m. until 12:00 a.m. midnight on the first day of

                    the holiday, and from 4:00 a.m. until (2) hours after sunset on the final day of the

                    holiday. If the day prior to the first day of the holiday is a Saturday, then regular

                    Saturday hours as outlined in (b) shall control, and the rest of the holiday will adhere

                    to the Holy Days schedule as outlined herein. If the second day of the holiday is a

                    Saturday, then regular Saturday hours as outlined in (b) shall control, and the rest

                    of the holiday will adhere to the Holy Days schedule as outlined herein. On Yom

                    Kippur, which is a one-day holiday, the gate shall be unlocked from one (1) hour

                    before sunset on the day prior to Yom Kippur until 12:00 a.m. midnight, and from

                    4:00 a.m. until two (2) hours after sunset on Yom Kippur. The Jewish Holy Days

                      for 2019 will take place on the dates listed below. Plaintiffs or their designee will

                      provide an updated list of dates for the Jewish Holy Days each year.

               d.     The gate shall be unlocked until 2:00 am on the night preceding the “First Days”

                      of Pesach, and on the following evening.

               e.     During daylight savings time, when many of the Plaintiffs begin the Sabbath early,

                      the gate shall be unlocked at the earlier of 6:00 p.m. or (1) hour before sunset.




                                                        3
Case
  Case
     3:18-cv-14862-AET-ZNQ
       3:18-cv-16910-FLW-TJBDocument
                             Document39-1
                                       14 Filed 12/12/19
                                                02/06/19 Page 12
                                                              4 ofof917
                                                                      PageID:
                                                                        PageID:
                                                                              139
                                                                                488



               f.   For clarification, the times for the access to the Damiano Way Pedestrian Gate are

                    also set forth in Schedule A attached hereto.




                                               Yearly Jewish Holidays


                            Yearly Holidays                             2019 Schedule
                                                          Monday, September 30th and
                       Rosh Hashonoh                      Tuesday, October 1st

                                                          Wednesday, October
                       Yom Kippur                         9th

                                                          Monday, October 14th and
                       Sukkos                             Tuesday, October 15th

                                                          Monday, October 21st and
                       Shmeini Atzeres                    Tuesday October 22nd

                                                          Saturday, April 20th and
                       Pesach First Days
                                -                         Sunday, April 21st

                                                          Friday, April 26th and
                       Pesach Second Days
                                -                         Saturday, April 27th

                                                          Sunday, June 9th and Monday June 10th three
                                                                                                -




                                                          day door opening because of preceding
                       Shavous                            Saturday, June 8th
                       *All holidays are two days except Yom Kippur, which is
                       one day.


          2.        The Defendant, THE ENCLAVE AT THE FAIRWAYS HOMEOWNERS

   ASSOCIATION, [NC., shall permanently cease and desist from taking any action against

   Orthodox Jewish homeowners for conducting prayer gatherings in their homes that are incidental

   to the principal residential use of such homes, and shall permit such prayer gatherings to occur as

   follows:




                                                      4
Case
  Case
     3:18-cv-14862-AET-ZNQ
       3:18-cv-16910-FLW-TJBDocument
                             Document39-1
                                       14 Filed 12/12/19
                                                02/06/19 Page 13
                                                              5 ofof917
                                                                      PageID:
                                                                        PageID:
                                                                              140
                                                                                489



               a. These prayer gatherings shall be limited to no more than 30 individuals, inclusive

                  of family members.

               b. The effective date of the restriction on the number of individuals set forth in Section

                  2(a) of this Consent Order shall be three months following entry of this Consent

                   Order by the Court.

               c. The hosts and attendees of any such gatherings agree to abide by the parking rules

                   of the Enclave, and to bear responsibility for any violation of parking rules or

                   ordinances. Defendant agrees to enforce any parking rules in a nondiscriminatory

                   manner.

          3.       Defendant,    THE     ENCLAVE          AT   THE    FAIRWAYS        HOMEOWNERS

   ASSOCIATION, [NC., shall have the following guest policy for residents:

               a. All members of the Association may provide to the Defendant a standing list of

                   authorized visitors/guests for their residence which the HOA shall distribute to the

                   guardhouse. Guests entering on Jewish Holy Days or the Sabbath will not be

                   required to obtain or show a “pass” or other type of paperwork or electronic proof

                   of identity when entering the Enclave.

               b. Said standing list shall be perpetual and shall not have an expiration date.

               c. Said standing list may be amended at the discretion of the member and upon notice

                   to the Defendant. Such changes will be in effect as soon as practicable, and no later

                   than on the next business day they are requested. Members may also notify the

                   guard house of the names of temporary/same day guests or visitors not on the list

                   who may enter the Association as provided in paragraph 3(e) below and/or by




                                                      5
Case
  Case
     3:18-cv-14862-AET-ZNQ
       3:18-cv-16910-FLW-TJBDocument
                             Document39-1
                                       14 Filed 12/12/19
                                                02/06/19 Page 14
                                                              6 ofof917
                                                                      PageID:
                                                                        PageID:
                                                                              141
                                                                                490



                  presenting themselves to the guard and providing the name and address of the

                  resident they are visiting.

               d. Said standing list shall be limited to no more than forty (40) individuals per

                  residence address.

               e. Individuals on said standing list or temporary/same day guests (who may or may

                  not be on the list) may gain access to The Enclave at Fairways community during

                  the Sabbath or Holy Days either by presenting themselves to the security booth at

                  the Massachusetts Avenue gate to the community or by using the Damiano Way

                  pedestrian gate, and do not need to be escorted thereafter while in the community,

                  except that all guests must be escorted by a resident when using the following

                  amenities: the clubhouse, swimming pools, tennis courts, bocce courts, horse shoe

                  pits, or fishing the ponds.

          4.      The Defendant, THE ENCLAVE AT THE FAIRWAYS HOMEOWNERS

   ASSOCIATION, [NC., shall waive and/or rescind any and all fines, attorney fees, and/or citations

   levied upon and/or issued to Plaintiff Rabbi David Slomovitz associated with the use of his real

   property at 244 Enclave Boulevard, Lakewood, New Jersey through the date of entry of this

   Consent Order.

          5.        The Defendant, THE ENCLAVE AT THE FAIRWAYS HOMEOWNERS

   ASSOCIATION, [NC., shall restore the membership rights of Plaintiff Rabbi David Slomovitz in

   the Defendant upon entry of this Consent Order.

          6.        In the event that any member shall make application to the Defendant, THE

   ENCLAVE AT THE FAIRWAYS HOMEOWNERS ASSOCIATION, INC. for a permit for the

   construction of a Sukkah on real property owned or leased by them in The Enclave at Fairways




                                                     6
Case
  Case
     3:18-cv-14862-AET-ZNQ
       3:18-cv-16910-FLW-TJBDocument
                             Document39-1
                                       14 Filed 12/12/19
                                                02/06/19 Page 15
                                                              7 ofof917
                                                                      PageID:
                                                                        PageID:
                                                                              142
                                                                                491




     community, the permit issued shalt be printed on white paper with black lettering and shall state

     “Exterior Modification Permit.”

            7.       The Partics agree that the content of this Consent Order and any Settlement

     Agreement and Mutual Release shall be made available in their entirety to all members of the

     Association. Notice provided to the Members of the Association regarding the settlement wilt be

     limited to an HOA announcement that states that “the Federal and State actions have been settled

     and the approved Consent Order and any Settlement Agreement are available for review.”

            9.       The Department of Civil Rights comptaint brought against the defendants is also

     concluded With the execution of this agreement.

            8.       This Court shalt retain jurisdiction to resolve any disputes arising out of this action

     and Consent Order.




                                                            F    DA L. WOLF$         ,U.S.D.J.




     We hereby consent to the form and entry           within Order:

     Attorneys for


                                                            Dated:
    Christopher K. Costa,
    $torzer & Associates, P.C.
    1025 Connecticut Avenue, N.W.
    Suite 1000
    Washington, D.C. 20036
    costa@storzerlaw.com


    Attorneys for Defendant


                                                       7
Case
  Case
     3:18-cv-14862-AET-ZNQ
       3:18-cv-16910-FLW-TJBDocument
                             Document39-1
                                       14 Filed 12/12/19
                                                02/06/19 Page 16
                                                              8 ofof917
                                                                      PageID:
                                                                        PageID:
                                                                              143
                                                                                492




                                             Dated:
    Edward I. Turro, Esq.
    Hueston McNulty, P.C.
    256 Columbia Turnpike, Suite 207
    florham Park, New Jersey 07932
    eturro@huestonrncnufty.com




                                         $
Case
  Case
     3:18-cv-14862-AET-ZNQ
       3:18-cv-16910-FLW-TJBDocument
                             Document39-1
                                       14 Filed 12/12/19
                                                02/06/19 Page 17
                                                              9 ofof917
                                                                      PageID:
                                                                        PageID:
                                                                              144
                                                                                493



                                          SCHEDULE A

    Sabbath and Holiday Pedestrian Damiano Door Opening and Closing Times

    Sabbath                                        Pedestrian Door Open         Pedestrian Door Close
    Friday                                        One hour prior to sunset*     Midnight
                                                                                Two hours after
    Saturday                                      4:00am                        sunset

    Yom Kippur
    Day prior                                     One hour prior to sunset*     Midnight
                                                                                Two hours after
    Day of                                        4:00am                        sunset


    Two day holiday
    Day prior to onset                            One hour prior to sunset*     Midnight
    First day                                     4:00am                        Midnight
                                                                                Two hours after
    Second day                                    4:00am                        sunset


    Sabbath followed by two day Holiday
    Friday                                          One hour prior to sunset*   Midnight
    Saturday                                        4:00am                      Midnight
    Sunday (First day of holiday)                   4:00am                      Midnight
                                                                                Two hours after
    Monday (second and last day of holiday)         4:00am                      sunset


    Two day holiday followed by Sabbath
    Wednesday                                       One hour prior to sunset*   Midnight
    Thursday (First day of holiday)                 4:00am                      Midnight
    Friday (Second and last day of holiday)         4:00am                      Midnight
                                                                                Two hours after
    Saturday (Sabbath)                              4:00am                      sunset


    First day of holiday on Sabbath
    Friday                                          One hour prior to sunset*   Midnight
    Saturday (Sabbath and first day of holiday)     4:00am                      Midnight
                                                                                Two hours after
    Sunday (Second and last day of holiday)         4:00am                      sunset


    First day of holiday on Sabbath
    Pesach First Days
             -                                      4:00am                      2:00a.m.
    *
        or 6:00pm during DST Whichever is earlier
                             -




                                                        9
